Title: To Alexander Hamilton from Daniel Stevens, 3 September 1791
From: Stevens, Daniel
To: Hamilton, Alexander


Charleston [South Carolina] 3rd. September 1791
Sir
Agreeable to your request, have wrote a circular Letter to the most leading Characters, throughout the State, relative to the Manufactures that may be carried on in the several Counties. As yet, have only two Letters on the subject, one contains some small Samples of the Cotton and Linen manufacture carried on in families for their own wear. As any others come to hand, I will transmit them to you, and shall shortly give you some account of what Manufactures are carried on in Charleston.
I am With regard Sir Your Most Obt. Servt.
Danl. Stevens
